Name: 90/172/EEC: Commission Decision of 30 March 1990 revoking Decision 81/11/EEC on certain protection measures against blue tongue
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  environmental policy;  Europe
 Date Published: 1990-04-10

 Avis juridique important|31990D017290/172/EEC: Commission Decision of 30 March 1990 revoking Decision 81/11/EEC on certain protection measures against blue tongue Official Journal L 093 , 10/04/1990 P. 0046 - 0046*****COMMISSION DECISION of 30 March 1990 revoking Decision 81/11/EEC on certain protection measures against blue tongue (90/172/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Whereas blue tongue has appeared in 1979 on the island of Lesbos; whereas the Commission has adopted Decision 81/11/EEC (3) on certain protective measures against blue tongue, in order to prevent the spread of this disease to other Member States; Whereas the measures taken by the Greek authorities to eradicate this disease have been successful, based on serology of sentinel and randomly-selected animals; Whereas the Greek authorities have given assurances that they will continue serological and entomological surveillance to enable them to identify any further incursion of the disease; Whereas Decision 81/11/EEC may now be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/11/EEC is hereby revoked. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 33, 5. 2. 1981, p. 32.